            Case 1:19-cv-06264-DAB Document 43 Filed 12/12/19 Page 1 of 1



UNITED STATED DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DINO ANTOLINI,                                                                 :     19-CV-6264 (DAB)
                                                                               :
                                         Plaintiff,                            :
                                                                               :
          - against -                                                          : DECLARATION IN SUPPORT
                                                                               : OF MOTION TO WITHDRAW
KENNETH ROSENBLUM, et al.,                                                     :       AS COUNSEL
                                                                               :
                                         Defendants.                           :
                                                                               :
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
          EVAN SCHNITTMAN, being duly sworn, deposes and states, pursuant 28 U.S.C. § 1746

the following:

       1.        I submit this declaration in support of my motion to withdraw as counsel for

defendant Village Realty LLC.

       2.        I left employment at Rubin Paterniti Gonzalez Kaufman LLP on or about November

27, 2019 and I no longer have any involvement in this action.

       3.        Rubin Paterniti Gonzalez Kaufman LLP, through Juan Gonzalez, continues to

represent defendant Village Realty LLC.

       4.        Accordingly, I request that the Court grant my motion to withdraw as counsel and

that my name and email address be removed from the case’s official docket.

Dated: New York, New York
       December 9, 2019
                                                                         s/
                                                               EVAN SCHNITTMAN
